Citation Nr: 1501254	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  02-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1976 to June 1980.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a March 2001 decision by the RO which denied service connection for a "back" disability (which the RO indicated in its February 2003 statement of the case (SOC) included the cervical spine.)  The Board remanded the appeal for additional development in March 2006, and July 2008.  


FINDING OF FACT

A cervical spine disability was not present in service or until many years thereafter, and there is no credible probative evidence that any current cervical spine disability, including arthritis had its onset in or was otherwise related to service.  


CONCLUSION OF LAW

The Veteran does not have a cervical spine disability due to disease or injury which was incurred in or aggravated by service, nor may any arthritis of the cervical spine be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September and December 2000, February 2003 and February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him and his representative by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file and/or the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal, and he and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO in October 2002.  The Board finds VA examinations were sufficiently comprehensive in scope and adequate upon which to base a decision on the merits of the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records with the Veteran's files and obtained an adequate examination and opinion.  As such, the Board finds that the AMC has substantially complied with the July 2008 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Laws & Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Cervical Spine Disability

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran contends that he has had chronic neck problems since service and believes that his current cervical spine disability was due to the physical demands of his duty assignments in service which involved heavy lifting.  

At the DRO hearing in October 2002, the Veteran testified that he had chronic back pain radiating up into his shoulders and stiffness in his neck.  He said that his complaints weren't taken seriously, and that they just gave him Codeine at the dispensary, so he didn't pursue it and self-medicated with over-the-counter medications.  He testified that it was much easier get something from the PX then to go on sick call, and that he didn't want to be a "sissy" about it because soldiers don't have time to be sick.  "So, you get pains.  You just ignore it and go on."  He said that his back pain got so bad after service that he finally went to a private doctor in 1985.  (T p.7).  His wife testified that he sought medical treatment much earlier than 1985, and that they usually gave him a couple of shots, but that it finally got so bad in 1985, that they decided to do further testing.  (T p.11).  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of any current cervical spine disability may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's STRs showed no complaints, treatment, abnormalities or diagnosis for any neck problems in service.  On a Report of Medical History (RMH) for service separation in May 1980, the Veteran denied any lameness, bone or joint deformity, or arthritis, rheumatism or bursitis, but reported that he hears a clicking sound on movement of his neck, bilaterally.  The examiner reported that there were no significant findings related to the Veteran's neck, and no pertinent abnormalities were noted on examination.  The Veteran's neck, spine and musculoskeletal system were normal.  

The evidentiary record includes numerous private medical records showing treatment for various maladies from 1983 to 1996.  An x-ray study in April 1987 showed discrete osteochondrotic and spondylotic changes in the medial region of the cervical spine, increased sclerosis of the small vertebral joints in the medial and lower segments of the cervical spine and mild narrowing of the foramina intervertebralia of C2/3 and 3/4 on the left side.  

When hospitalized (private) for low back problems in June 1987, the Veteran was noted to have equally painful tension of the neck muscles on both sides without any objective sensory deficits in the upper extremities.  A private discharge report for pension insurance in March 1996, included the diagnosis of chronic recurrent cervical spine/lumbar spine syndrome with lumboischialgia, right more pronounced than the left and cervicocephalgia.  

The Veteran was afforded a VA Protocol spine examination in April 2007.  The examiner indicated that the Veteran's STRs were not available for review, but included a detailed description of information from his claims file concerning the Veteran's complaints and post-service medical history.  The examiner also noted that a March 2001 rating decision indicated that the STRs showed no complaints, treatment or diagnosis for any back problems.  The Veteran reported that his cervical spine problems began around 1979 or 1980 after lifting ammunition boxes onto tanks.  X-ray studies showed degenerative changes of the cervical spine with no vertebral height loss and regular cervical lordosis.  The diagnoses included generalized degenerative changes with limitation of motion and recurrent sensory radiculopathy of the cervical spine.  The examiner noted that the onset of the Veteran's cervical spine complaints was not documented in the record and that there was no history of any specific injury or trauma to his neck or upper back.  Therefore, it was impossible to determine the precise or approximate date of onset of his current neck disability.  The examiner noted that the Veteran's cervical spine disability was degenerative in nature and opined that it developed over time and was not causally related to his activities of his military service.  

At the direction of the July 2008 Board remand, the claims file was reviewed by a VA physician in June 2011, for an opinion as to the nature and etiology of the Veteran's cervical spine disability.  The examiner indicated that the claims file was reviewed, and noted that current objective testing showed only some very mild degenerative changes which would be typical of the aging process.  The examiner noted that there was no evidence of any specific injury or event in service that would have led to the current development of mild degenerative changes of the cervical spine, and that the physical activities of his military service were not any more demanding that his post service employment activities.  The examiner indicated that the Veteran's reported "clicking" sound at the time of his service separation examination was of no clinical significance and opined that it was not likely that his current cervical spine disability was related to service, and was more likely related to the natural aging process and his post-service history of labor-type jobs over many years.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds the VA opinions, in particular the June 2011 report, persuasive as they were based on a thorough review of the record and included a discussion of all relevant facts.  The examiners reviewed the claims file and offered rational and plausible explanations for concluding that Veteran's current cervical spine disability was not related to service, and was more likely due to the natural aging process and the Veteran's long history of working in labor-type employment.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  The June 2011 VA examiner noted that there was no evidence of any specific injury or trauma in service which would have caused degenerative changes of the cervical spine, and that the current findings showed only mild degenerative arthritis, which was typical of the aging process.  As to the only reported symptom in service, vis-à-vis, clicking sound on movement of the head, the VA examiner opined that it was of no clinical significance.  Furthermore, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record is the June 2011 VA opinion.  

A negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such in-service incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). Here, it is the lack of any objective medical treatment and lack of credible continuity of symptoms that the Board finds most probative in regard to whether entitlement to service connection for a neck disability is warranted.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

In this regard, the Board finds that the Veteran's vague and inconsistent description of his alleged chronic neck problems in service, particularly when compared with the historical record, raises serious doubts as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Specifically, the Board notes that while the Veteran testified that he had chronic back and neck problems that he self-treated with over-the-counter medications, he indicated that he went on sick call at least a few times and was given Codeine.  However, as noted above, the STRs are completely silent for any treatment for back or neck problems in service.  In fact, the only mention of his neck in service was at the time of his separation examination in May 1980, at which time the Veteran reported only a "clicking" sound when turning his head.  

In this regard, while the Veteran's testified that he didn't have time to go on sick call or want to be a "sissy" and just learned to live with the pain, there would have been no reason for him not to report, what he now claims was a recurring neck problem at the time of service separation.  Moreover, the Board notes that the STRs showed that the Veteran went on sick call numerous times, including for such minor maladies as a headache (June 1976), a rash on his arms and legs (July 1976), a cold (October 1976), an ingrown pubic hair (November 1979), and for recurring gastrointestinal problems.  Thus, contrary to his testimony, the STRs suggest that the Veteran did not have any reluctance to seek medical attention for any medical problems, whether minor or chronic, during service.  That he never mentioned or sought treatment for what he now claims to have been chronic neck problems is inconsistent with the documented record and undermines the probative value of his assertions.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his cervical spine disability is related to service, is not supported by any competent or probative medical evidence and is thus of no probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  Accordingly, the Board finds that the greater weight of the evidence is against the claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a cervical spine disability is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


